Citation Nr: 1128583	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether there is a valid claim of clear and unmistakable error (CUE) in a November 1990 rating decision that failed to grant service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection of a bilateral knee condition.

3.  Whether new and material evidence has been received to reopen a claim for service connection of a bilateral ankle condition.

4.  Entitlement to an evaluation in excess of 10 percent for right ring finger injury with residual scar and residuals of fracture right fifth metacarpal bone. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1990 and January 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) from May 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The issue of whether there was CUE in the November 1990 rating decision that denied entitlement to service connection for a bilateral knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

As will be discussed below, the Board is proceeding to adjudicate whether to reopen the previously denied claim of service connection for a bilateral knee disability.  Although the Board decision herein finds that the 1990 rating decision is final insofar as it was unappealed, the decision makes no determination one way or the other as to whether there was CUE in that rating decision.  For this reason, the Board finds that the issue of whether to reopen that claim may be resolved at present time, as it is not inextricably intertwined with the CUE claim.

The issues of entitlement to service connection for a bilateral knee condition and a bilateral ankle condition, and the issue of whether there was CUE in a November 1990 rating decision that failed to grant service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1990 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a bilateral knee condition and a bilateral ankle condition and he did not perfect an appeal of this decision.

2.  The evidence received since the November 1990 rating decision is new and material for the claims raises a reasonable possibility of substantiating them.

3.  During the applicable period, the Veteran's service-connected right ring finger injury with residual scar and residuals of fracture right fifth metacarpal bone has not manifested by findings consistent with amputation, ankylosis, but rather a 2 cm. painful, itchy and numb scar.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision denying the Veteran's claims of entitlement to service connection for a bilateral knee condition and a bilateral ankle condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  Since the November 1990 rating decision new and material evidence to reopen the claims for service connection for a bilateral knee condition and a bilateral ankle condition, has been received, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Entitlement to an evaluation in excess of 10 percent for right ring finger injury with residual scar and residuals of fracture right fifth metacarpal bone is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5155, 5156, 5223, 5227, 5230 (2010), 4.118 Diagnostic Code 7804 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Considering the favorable outcome detailed below as to the reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the increased evaluation claim decided herein below, the RO provided the appellant pre-adjudication notice by a letter dated in October 2007.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained a medical opinion as to the severity of his disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased evaluation issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Claims

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2010).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R.  3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claims for service connection of a bilateral ankle disability and a bilateral knee disability were denied in November 1990 because, although the service treatment records noted treatment for bilateral ankle and bilateral knee problems in service, there was no record of any complications and no residual disabilities were found on VA examination in August 1990.  The Veteran did not perfect an appeal of these determinations and they are now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
At the time of the November 1990 rating decision the evidence of record consisted of the Veteran's service treatment records, his claim and an August 1990 report of VA orthopedic examination.  The RO denied the claim on the grounds stated above.  

New and material evidence has been received.  In particular, the Board notes that the Veteran has been assessed as having degenerative joint disease of the knees and ankles.  See April 2008 report of VA examination.  As noted above, new and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  Accordingly, as this evidence is new and relates to the unestablished facts of diagnosed disabilities of the knees and ankles, the claims are reopened.  The underlying claims are addressed below in the remand section.


Increased Evaluation for Right Ring Finger Injury with Residual Scar and Residuals of Fracture Right Fifth Metacarpal Bone

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, an appeal from the initial assignment of a disability rating, as in this case, requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 10 percent evaluation is assigned for amputation of the ring finger without metacarpal resection, at the PIP joint or proximal thereto.  A 20 percent evaluation is assigned for amputation of the ring finger with metacarpal resection (more than one-half the bone lost)  38 C.F.R. § 4.71a, Diagnostic Code 5155 (2010).

A 10 percent evaluation is assigned for amputation of the little finger without metacarpal resection, at the PIP joint or proximal thereto.  A 20 percent evaluation is assigned for amputation of the little finger with metacarpal resection (more than one-half the bone lost)  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2010).

A maximum 10 percent evaluation is provided for favorable ankylosis of the ring and little fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2010).

A noncompensable evaluation is also assigned for unfavorable or favorable ankylosis of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2010).  A note to this provision indicates that VA can also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  

Diagnostic Code 5230 provides for evaluation of limitation of motion of either the ring or little finger.  Under this provision, any limitation of motion of the ring or little finger is assigned a zero percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).

The RO has assigned this condition a 10 percent evaluation for a superficial 2 cm. scar of the right ring finger that was painful and itchy with associated numbness.  This is the maximum evaluation under the applicable diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The notes to this diagnostic code provide that a superficial scar is one not associated with underlying soft tissue damage and that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id.  Scars can also be assigned disability ratings based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board notes that VA recently amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  As the Veteran's claim was filed prior to this date, the amendments are inapplicable.

Shortly after the Veteran filed his claim for an increased evaluation, he was provided a VA examination in April 2008.  The examiner that conducted the examination noted that the Veteran sustained an in-service injury when someone threw him onto a wall and a screw in the wall penetrated his hand.  This injury was treated with volar plate arthroplasty.  At the time of the examination, the Veteran reported pain on the palmar surface of the upper 4th and 5th fingers and that the 4th finger would frequently catch.  He described that he had difficulty typing with these fingers.  He also reported generalized soreness, difficulty writing for any length of time and numbness son the lateral side of this hand for 20 years.  

Physical examination revealed tenderness to palpation of the 4th and 5th metacarpals.  The Veteran was able to oppose his thumb to all 2nd and 3rd fingers, but was barely able to oppose the thumb to the 4th and 5th fingers.  He had full range of motion in the MCP and DIP joints of the 4th and 5th fingers, but had decreased range of motion in the PIP joints.  Flexion of the PIP joint of the right ring finger was from zero to 60 degrees and extension was to zero degrees, and motion was without pain.  Flexion of the PIP joint of the right little finger was from zero to 70 degrees and extension was to zero degrees, and motion was without pain.  The examiner assessed right 4th and 5th finger trauma with residual pain and loss or range of motion.  

In May 2009 the Veteran presented for a plastic surgery outpatient consultation at the Milwaukee, WI VA Medical Center, with a primary complaint of his right ring finger PIPJ locking.  It was noted at this time that the Veteran was right hand dominant, as was a history of ring finger surgery, including PIPJ volar plate advancement.  Examination showed a well-healed Brunner incision on the volar aspect of the right ring finger, with no scar contracture across the joint.  Ulnar/radial finger tip sensation of the right ring finger was diminished and the Veteran had diminished sensation on the volar aspect of the 

With respect to the aforementioned diagnostic codes pertaining to evaluation of disability of the little and ring fingers, both together and individually, in order for the Board to award a 10 percent or greater evaluation, the evidence must demonstrate findings consistent with amputation or ankylosis.  In this regard, the Board notes that neither the Veteran's statements nor the relevant clinical findings demonstrate amputation (or its equivalent) or ankylosis.  The Veteran's ring and little fingers have not been amputated and he retains a large range of motion in these fingers, albeit with occasional locking, as reported by the Veteran.  He is able to type with some difficulty.  The Board has of course considered whether an additional evaluation is warranted for interference with the overall function of the hand; however, the Veteran is able to oppose his thumb, albeit with some effort.  Under these circumstances the Board does not find that the evidence warrants a finding that the Veteran's symptomatology approximates with the criteria for a compensable evaluation, other than that which is assigned for the associated scar.  38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5156, 5223,5227, 5230 (2010).

Lastly, the Board notes that the Veteran also seeks compensation for nerve damage and numbness.  The Board has considered the application of Diagnostic Codes 8515 (paralysis of the median nerve) and 8516 (paralysis of the ulnar nerve) by analogy as there is no diagnostic code that contemplates nerve impairment of single digits.  See 38 C.F.R. §§ 4.20, 4.27, 4.124a (2010).  However, the Veteran's reported numbness of these digits does not approximate the severity of symptomatology contemplated by these diagnostic codes, which address a far greater degree of impairment throughout the hand.  Accordingly, the Board finds that these diagnostic codes cannot provide a compensable evaluation.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Also, the Board notes that the Veteran is receiving the maximum 10 percent evaluation for a superficial and painful 2 cm. scar of the right ring finger.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The remaining criteria pertaining to scars are unavailing, particularly as the scarring does not exceed 7 sq. cm.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Thus, to assign a separate compensable evaluation for any neurological manifestations would constitute pyramiding, as his reported manifestations have already been separately evaluated under the applicable diagnostic code pertaining to scars, which contemplates some sensory deficit.  See 38 C.F.R. § 4.14 (2008).

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon impairment of the relevant fingers and hand, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee condition, and the claim is reopened; to this extent only is the appeal granted.  

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral ankle condition, and the claim is reopened; to this extent only is the appeal granted.  

Entitlement to an evaluation in excess of 10 percent for right ring finger injury with residual scar and residuals of fracture right fifth metacarpal bone is denied.


REMAND

CUE Claim

In a November 1990 rating decision, the RO denied a claim for bilateral hearing loss, based upon the Veteran's claim for service connection of a "hearing condition."  The RO did not explicitly deny entitlement to service connection for tinnitus, however.  

On October 29, 2007, the Veteran presented a claim for service connection of tinnitus and in a May 2008 rating decision, the RO granted entitlement to service connection for tinnitus, effective the date it received his claim.  The Veteran appealed the assigned effective date of this grant, alleging that it should relate back to when he filed is claim for a "hearing condition" in July 1990.  
In a May 2009 decision, the Board found that the Veteran's July 1990 claim did indeed encompass tinnitus.  Nevertheless, the Board found that service connection for tinnitus was implicitly denied in the November 1990 rating decision.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007); see also Deshotel v. Nicholson, 457 F.3d 1258, 1262 (Fed. Cir. 2006).  Thus, the Board determined that the appropriate effective date was October 29, 2007, as this was the only subsequent communication indicating an intent to pursue this claim.  

The Veteran now seeks revision of the November 1990 rating decision on the grounds of CUE.  The RO has denied this claim; however, rather than addressing the CUE claim on the merits, the RO has determined that the Board's 2009 decision subsumed the November 1990 rating decision.  

In this regard, the Board notes that, when a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision and may not thereafter be reopened and allowed except upon receipt of new and material evidence.  A claim based on the same factual basis may not be considered.  38 U.S.C.A. § 5108, 7104 ; 38 C.F.R. § 20.1104.  An unappealed rating decision, reviewed on the merits by the Board, is subsumed in the Board decision and is not subject to a claim of CUE as a matter of law.  Manning v. Principi, 16 Vet. App 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998)); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  The Federal Circuit clarified that a later Board decision's delayed subsuming of an RO decision occurs only when the Board decided the same issue that the RO decided and when the RO decision and the Board review were based on the same factual basis.  Brown v. West, 203 F.3d 1378, 1381-82 (Fed. Cir. 2000).  The Federal Circuit held that it would be inconsistent with the statutes governing the finality of Board decisions to permit a CUE challenge before the RO to an earlier RO decision after the Board had reviewed all the evidence in that RO decision and denied service connection, thus in essence affirming the RO decision.

The Board does not believe that the RO's November 1990 rating decision was subsumed by the Board's May 2009 decision in this instance.  Here, the Board's May 2009 decision denied an earlier effective date for the award of service connection for tinnitus solely on the basis that the November 1990 was unappealed.  The Board did not offer an opinion on the merits of the November 1990 decision.  The Board notes that the doctrine of delayed subsuming only applies to a merits adjudication by the Board, in which the Board addresses the legal principles and evidence considered by the RO.  VAOPGCPREC 14-95 (May 22, 1995); Johnston v. West, 11 Vet. App. 240, 241 (1998).

For this reason, the Board finds that the RO may review the merits of the Veteran's claim of CUE.  However, the Board also finds that this matter must be addressed by the RO in the first instance, and, therefore, a remand of the matter for adjudication is appropriate.

Service connection claims

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In April 2008 the RO obtained a medical examination and opinion on the etiology of the Veteran's claimed bilateral knee disability and bilateral ankle disability.  Examination resulted in diagnoses of degenerative joint disease of the ankles and knees and the examiner addressed only whether these disorders were directly secondary to the Veteran's service-connected disabilities, particularly that of his low back.  The examiner did not address the question of whether the Veteran's disorders were directly attributable to service.  The Board finds that this question is also important given that the Veteran originally claimed service connection immediately following separation from his initial period of active duty.  Furthermore, while the examiner did determine that the claimed disabilities had not been aggravated by any service-connected disorder, no rationale was provided for that opinion.  Accordingly, the Board finds the examination report inadequate and that the Veteran should be afforded another VA examination.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA examination to address the nature and etiology of his claimed bilateral knee disability and bilateral ankle disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred a bilateral knee disability and/or a bilateral ankle disability during service?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected disabilities of the spine caused a bilateral knee disability and/or a bilateral ankle disability?

If it is determined a bilateral knee disability and a bilateral ankle disability was/were not caused by his service-connected disabilities of the spine, the examiner should opine whether it is at least as likely as not that a bilateral knee disability and a bilateral ankle disability has/have been aggravated (that is, permanently worsened) by the service-connected disabilities of the spine beyond natural progression, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

2.  Thereafter, readjudicate the issues, including the question of whether there was CUE in the 1990 rating decision that failed to grant service connection for tinnitus.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


